UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of The Securities Exchange Act of 1934 PARAMETRIC SOUND CORPORATION (Exact Name of Registrant as Specified in Its Charter) Nevada 27-2767540 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1941 Ramrod Avenue, Suite #100 Henderson, Nevada89014 (888) 477-2150 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.001 per share Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x INFORMATION REQUIRED IN REGISTRATION STATEMENT CROSS-REFERENCE SHEET BETWEEN INFORMATION STATEMENT AND ITEMS OF FORM 10 Our information statement is filed as Exhibit 99.1 to this Form 10. For your convenience, we have provided below a cross-reference sheet identifying where the items required by Form 10 can be found in the Information Statement. Item No. Caption Location in Information Statement Item 1. Business See “Executive Summary,” “The Spin-Off,” “Capitalization and Financing,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Business” and “Certain Relationships and Related Party Transactions” Item 1A. Risk Factors See “Risk Factors” Item 2. Financial Information See “Capitalization and Financing,” “Unaudited Pro Forma Financial Statements” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” Item3. Properties See “Business — Properties” Item4. Security Ownership of Certain Beneficial Owners and Management See “Security Ownership of Certain Beneficial Owners and Management” Item5. Directors and Executive Officers See “Management” Item6. Executive Compensation See “Director Compensation” and “Executive Compensation” Item7. Certain Relationships and Related Transactions, and Director Independence See “Management” and “Certain Relationships and Related Party Transactions” Item8. Legal Proceedings See “Legal Proceedings” Item9. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters See “Executive Summary” and “Dividend Policy” Item10. Recent Sales of Unregistered Securities Not applicable Item 11. Description of Registrant’s Securities to be Registered See “The Spin-Off,” “Dividend Policy” and “Description of Our Capital Stock” Item12. Indemnification of Directors and Officers See “Limitation of Liability and Indemnification of Directors and Officers” Item13. Financial Statements and Supplementary Data See “Unaudited Pro Forma Financial Statements” and “Index to Financial Statements” and the statements referenced therein Item14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Not applicable Item15. Financial Statements and Exhibits See “Unaudited Pro Forma Financial Statements” and “Index to Financial Statements” and the statements referenced therein (a)List of Financial Statements and Schedules The following financial statements are included in the Information Statement and filed as part of this Registration Statement on Form 10: (1)Financial Statements of Parametric Sound Corporation, including Report of Independent Registered Public Accounting Firm and (2) Unaudited Interim Financial Statements of Parametric Sound Corporation (b)Exhibits The following documents are filed as exhibits hereto unless otherwise indicated: ExhibitNo. Exhibit Description Form of Separation and Distribution Agreement by and between LRAD Corporation and Parametric Sound Corporation Articles of Incorporation of Parametric Sound Corporation Bylaws of Parametric Sound Corporation * Form of Common Stock Certificate of Parametric Sound Corporation * Form of Stock Purchase Warrant * Form of 8% Subordinated Promissory Note Form of Tax Sharing Agreement by and between Parametric Sound Corporation and LRAD Corporation Form of License and Royalty Agreement between Syzygy Licensing LLC and Parametric Sound Corporation Parametric Sound Corporation 2010 Stock Option Plan Form of Stock Option Grant Notice and Stock Option Agreement under the 2010 Stock Option Plan Form of Indemnification Agreement to be entered into between Parametric Sound Corporation and its directors and officers Preliminary Information Statement of Parametric Sound Corporation, dated [], 2010 *To be filed by amendment. SIGNATURES Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. PARAMETRIC SOUND CORPORATION Dated: June 23, 2010 By: /s/ELWOOD G. NORRIS Name: Elwood G. Norris Title: ChiefExecutive Officer EXHIBIT INDEX ExhibitNo. Exhibit Description Form of Separation and Distribution Agreement by and between LRAD Corporation and Parametric Sound Corporation Articles of Incorporation of Parametric Sound Corporation Bylaws of Parametric Sound Corporation * Form of Common Stock Certificate of Parametric Sound Corporation * Form of Stock Purchase Warrant * Form of 8% Subordinated Promissory Note Form of Tax Sharing Agreement by and between Parametric Sound Corporation and LRAD Corporation Form of License and Royalty Agreement between Syzygy Licensing LLC and Parametric Sound Corporation Parametric Sound Corporation 2010 Stock Option Plan Form of Stock Option Grant Notice and Stock Option Agreement under the 2010 Stock Option Plan Form of Indemnification Agreement to be entered into between Parametric Sound Corporation and its directors and officers Preliminary Information Statement of Parametric Sound Corporation, dated [], 2010 *To be filed by amendment.
